Citation Nr: 1446787	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 30 percent for three vessel coronary artery disease, status post myocardial infarction, to include extension of a temporary total rating following a myocardial infarction.  

5.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.  

6.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1960 to November 1964, from December 1965 to November 1971, and from May 1972 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, April 2010, and April 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, the Veteran has changed his representation.  His current representative, appointed in October 2012, is noted on the first page of this decision.  

The Veteran initially requested a personal hearing before a Veterans Law Judge seated at the RO; however, that request was withdrawn in a February 2013 written statement.  

The Veteran also initiated an appeal of the September 2009 denial of service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD was subsequently granted within a December 2012 rating decision.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of increased ratings for bilateral hearing loss and for tinnitus are decided herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's hearing loss disability has been manifested by no worse than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.  

2.  The Veteran's recurrent tinnitus does not impair his ability to communicate or participate in gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a bilateral hearing loss disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of May 2009, September 2010, and July 2011 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  VA has obtained service treatment records as well as post-service VA and private medical records.  

Finally, the Veteran has been afforded several VA medical examinations, most recently in January 2013.  These examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II. Increased rating - Hearing loss

The Veteran contends a disability rating in excess of 20 percent is warranted for the service-connected hearing loss.  The Veteran contends the current rating does not adequately compensate him for the current level of impairment due to hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In appropriate circumstances, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the evidence discussed below shows, the disability has not significantly changed over the course of the period on appeal, and a uniform evaluation is warranted.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold," may be used to determine a Roman numeral designation in exceptional circumstances, such as when puretone thresholds at each of the four specified frequencies are 55dBs or more.  38 C.F.R. § 4.86.  

The Veteran was afforded VA audiological examinations in December 2010 and January 2013.  

The results of the December 2010 VA examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
85
90
67.5
LEFT
25
75
90
100
72.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.

Given the findings of the December 2010 VA examination, the mechanical application of the above results compels a numeric designation of IV in the right ear under Table VI and a designation of IV in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in the right ear and IV in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.

Significantly, however, the Veteran's findings for the left ear clearly meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the threshold at 1000 hertz was under 30 decibels and threshold at 2000 hertz was over 70 decibels.  Applying the Veteran's findings to Table VIA results in a designation of VI in the left ear.  Applying this higher designation to the left ear results in a 20 percent evaluation under Table VII and does not support the Veteran's claim for an increased rating. 

The results of the January 2013 VA examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
85
90
66.25
LEFT
25
75
80
90
67.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 in the left ear.

Given the findings of the January 2013 VA examination, the mechanical application of the above results compels a numeric designation of IV in the right ear under Table VI and a designation of III in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in the right ear and III in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.

As noted above, the Veteran's findings for the left ear meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the threshold at 1000 hertz was under 30 decibels and threshold at 2000 hertz was over 70 decibels.  Applying the Veteran's findings to Table VIA results in a designation of V in the left ear.  Applying this higher designation to the left ear results in a 10 percent evaluation under Table VII and does not support the Veteran's claim for an increased rating. 

Thus, the Board finds a disability rating in excess of 20 percent on a schedular basis for hearing loss is not warranted for any period.  In conclusion, the preponderance of the evidence is against a higher schedular rating for service-connected hearing loss for the entire period.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have not been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in January 2013, the Veteran was able to hear conversations.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations.  However, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent for bilateral hearing loss on any basis.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Tinnitus

The RO granted service connection for tinnitus in an April 2011 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran appealed the initial rating and seeks an increased evaluation for tinnitus.  The RO denied the Veteran's request because under Diagnostic Code (DC) 6260 a 10 percent evaluation is the maximum schedular evaluation and there is no provision for the assignment of a separate 10 percent evaluation for tinnitus of each ear.  

On VA examination in January 2013, the Veteran reported onset of tinnitus during service approximately 40 years ago.  He did not report any balance or gait problems, and the VA examiner noted that the Veteran's tinnitus did not negatively impact his ability to participate in daily communication or his employability.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

In the present case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

With regard to the service-connected tinnitus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Board acknowledges that Veteran's complaints of functional impairment associated with his service-connected tinnitus.  Nevertheless, the rating schedule contemplates recurrent ringing in the ears as described by the Veteran.  Further, the January 2013 examiner noted that the Veteran's tinnitus was not interfering with his ability to engage in regular communication with others and was not causing him to miss considerable time from work.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent for tinnitus.  38 C.F.R. 4.3; 4.87 DC 6260; Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  
	





ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran seeks an increased rating for diabetes mellitus.  He was last afforded a VA medical examination of this disability in July 2011.  At that time, his diabetes was described as well-controlled, without limitation or regulation of activities.  The Veteran asserts his diabetes has worsened in severity since that time, and such assertions are in part confirmed by the record.  Specifically, a February 2013 VA clinical notation described his diabetes as "uncontrolled" and a June 2013 notation indicated some impairment of activities, although the cause for this was unclear.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Next, the Veteran seeks increased ratings for his peripheral neuropathy of the lower extremities.  A VA medical examination of these disabilities was most recently afforded him in July 2011.  In December 2012 during VA outpatient treatment, he reported to a VA physician that he was experiencing an increased feeling of burning in his feet.  His medication dosage for peripheral neuropathy has also been increased twice, from 400mg to 600mg to 800mg, since the 2011 examination, confirming some increase in symptomatology.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Id.  

The Veteran also seeks an increased rating for his coronary artery disease, status post myocardial infarction.  This disability was last examined by VA in March 2010, over four and a half years ago.  The Veteran has reported an increase in severity of this disorder since that time.  The Board notes that his medical dosage for coronary artery disease has doubled, from 25mg to 50mg, since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Id.  

Finally, as the Veteran continues to receive VA medical treatment on a regular basis, any outstanding VA treatment records should be obtained in order to avoid a future remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Salem VA Medical Center and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.  


2.  After any records requested above have been obtained, schedule the Veteran for a VA diabetic examination to address the current nature and severity of his service-connected Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must indicate whether the Veteran's Type II diabetes mellitus requires the regulation of his activities or results in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, as well as the impact of the diabetes mellitus upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination to address the current nature and severity of his service-connected peripheral neuropathy of the lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must identify any associated neurological abnormalities for both right and left lower extremities, including any sciatic nerve impairment or other neurological conditions.  The severity of each neurological symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  After any records requested above have been obtained, schedule the Veteran for a VA heart examination to assess the current severity of his coronary artery disease.  The claims folder must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


